Title: To George Washington from William Livingston, 1 May 1779
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 1 May 1779

There are about 20 Jersey lads in the State who have deserted from Count Pilaskis Legion. They were inlisted till September, & were induced to inlist in expectation of being of Major Beckquots corps. He was afterwards appointed to command a number [of] Hessian deserters on account of his speaking their language; & those lads put under french officers whom they could not understand, & were by that means frequently exposed to punishment which they did not mean to deserve. If they are orderd to South Carolina, their time of Service will be entirely consumed in going & returning. They offer to surrender themselves upon Condition of being under Major Bacquot & serving in Jersey or coming to Head Quarters & serve for the time left by their desertion Bacquot thinks as they are well acquainted with the County of Monmouth, they would be of great use in taking the robbers in the Pines, especially with the guidance of Mr Van Kirk who with great address lately took a party of them, & has deserved public notice. I don’t pretend to determine on the propriety of receiving those people upon terms, & mean only to lay the matter before your Excellency for your consideration—Major Bacquot can inform you more particularly—I have the honour to be with all possible respect Dr Sir Your Excellency’s most humble Servant
Wil: Livingston
